DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “where the top panel of the container contacts the four cap side panels extending from the base panel of the cap” in lines 29-30.  It is unclear if the method requires the container to contact the cap in a closed position as shown in FIG. 1 of applicant’s drawings or if the method requires the container to contact the cap even when the cap is removed from the container as shown in FIG. 4 of applicant’s drawings.  It is also unclear if the cap is ever attached to the container in step (i) in Claim 9.  The limitations of Claim 9 of “wherein dimensions of the cap and the 
Clarification is required.
Claims 10-13 and 15-16 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel et al. US 2005/0023304 in view of Rainey et al. US 2006/0186075, Brozell et al. US 2010/0059519, Tilton US 7,694,845, Cochran et al. US 2011/0139655, Gersovitz US 2011/0284550, Schmit et al. US 6,341,720, and Blomdahl et al. US 2008/0110942.
Regarding Claim 9, Vogel et al. discloses a container comprising a cap (closure 10) comprising a base panel (bottom portion 20) (‘304, Paragraph [0064]) and four side panels (generally rectangular outer wall 22) (‘304, Paragraph [0055]) extending from the base panel (bottom portion 20).  The base panel (bottom portion 20) has a substantially rectangular cross section and defines a hole (spooning opening 36) therethrough (‘304, Paragraph [0061]).  A hinged lid (spooning flap 40) (hinge 46) (shaker flap 50) (‘304, Paragraphs [0017], [0064], and [0075]) is attached to the cap (closure 10).  The hinged lid (spooning flap 40) (hinge 46) (shaker flap 50) comprises a first portion coplanar with the base panel and a second portion coplanar with one of the side panels when the lid (spooning flap 40) covers the hole (‘304, FIG. 2A).  The cap (closure 10) comprises a recessed portion (spooning flap recess 24) (recessed portions 32) constructed and arranged to accommodate the first (bottom portion 20) and the second portions (top portion 30) of the lid (spooning flap 40) therein (‘304, FIG. 2A) (‘304, Paragraphs [0057] and [0060]).  The recessed portion (spooning flap recess 24) (recessed portions 32) continuously extends from the base panel (spooning flap 40) of the cap (closure 10) with which the second portion (top portion 30) of the lid (spooning flap 40) is coplanar (‘304, FIG. 2A) (‘304, Paragraphs [0057] and [0060]).  The container contains a nutritional product (foodstuffs) (‘304, Paragraph [0004]) and the container is releasably attachable to the cap (closure 10).  The cap (closure 10) is removable from the container to allow a removal of a desired amount of product in the container (‘304, 

    PNG
    media_image1.png
    777
    1223
    media_image1.png
    Greyscale

Vogel et al. is silent regarding the container having a top panel and a circular threaded portion extending from a bottom of the base panel of the cap, the top panel of the container having a generally rectangular perimeter where the top panel of the container contacts the four cap side panels that extends from the base panel of the cap, the circular threaded portion circumscribing the hole in the base panel of the cap wherein the circular threaded portion of the cap is threadingly attachable to a circular threaded portion of the container, the top panel of the container extending from the circular threaded portion of the container to the generally rectangular perimeter, and four opposing sides of the container being recessed.
Rainey et al. discloses a cap (cap 2) and a container (receptacle 4) releasably attachable to the cap (cap 2) wherein the cap (cap 2) is removable from the container (receptacle 4).  Rainey et al. further discloses the cap (cap 2) comprising a base panel and side panels extending from the base panel wherein a circular threaded portion (thread 34) extends from a bottom of the base panel and the circular threaded portion (thread 34) circumscribes the base panel (‘075, FIG. 3) (‘075, Paragraph [0019]).  The cap is attached to the container wherein the circular threaded portion is threadingly attached to the circular threaded portion of the container (‘075, Paragraph [0008]).

    PNG
    media_image2.png
    463
    710
    media_image2.png
    Greyscale

  Rainey also teaches the top panel of the container contacts the side panel of the cap extending from the base panel of the cap, i.e. the top panel of the container contacts the side panel of the cap when the cap closes the container wherein dimensions of the cap and the container are such that the cap and the container have identical peripheral shapes so as to appear as a cohesive unit when the container is completely sealed by the cap (‘075, FIG. 1).  Rainey also teaches the top panel of the container extending from the circular threaded portion of the container to the perimeter (‘075, FIG. 1).

    PNG
    media_image3.png
    649
    727
    media_image3.png
    Greyscale

Rainey et al. also discloses the container having a top panel (oval landing 12) (‘075, FIGS. 2 and 4) (‘075, Paragraph [0017]).

    PNG
    media_image4.png
    648
    932
    media_image4.png
    Greyscale

Rainey et al. provides a circular threaded portion of a cap that is threadingly attachable to a threaded portion of a container wherein the cap engages with the threaded portion of the container and a top panel of the container in order to lockably engage the cap with the container ('075, Paragraph [0017]).  It would have been obvious to use the circular threading closure mechanism of Rainey et al. in the invention of Vogel et al. in lieu of the snap-fitting closure mechanism of Vogel et al. because the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143.I.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Vogel et al. and incorporate a top panel into the container wherein the top panel of the container “meets” the side panel of the cap, i.e. the top panel of the container contacts 
Further regarding Claim 9, Vogel et al. in view of Rainey et al. is silent regarding the top panel of the container having a generally rectangular perimeter where the top panel extends to the generally rectangular perimeter.
Brozell et al. discloses a cap (closure 10) and a container (container 1) releasably attachable to the cap (closure 10) wherein the cap (closure 10) is removable from the container (container 1).  The cap (closure 10) comprises a base panel (top wall 18), four side panels (shell 17) extending from the base panel (top wall 18), and a circular threaded portion (thread 16a) (‘519, FIG. 3) extending from a bottom of the base panel (top wall 18) wherein the base panel (top wall 18) has a substantially rectangular 

    PNG
    media_image5.png
    649
    709
    media_image5.png
    Greyscale

Vogel et al. modified with Rainey et al. as well as Brozell et al. are directed towards the same field of endeavor of threaded caps engagable with containers with a threaded portion and a top panel of the container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the oval top panel of the container of Vogel et al. in view of Rainey et al. and construct the top panel of the container with a rectangular surface extending from the circular threaded portion to the container side panels wherein the top panel of the container has a generally rectangular perimeter where the top panel extends from the circular threaded portion of the container to the generally rectangular perimeter as taught by Brozell et al. since the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Brozell et al. teaches that it was known and conventional to have a threaded cap threadingly engagable to a container having a top panel in the general shape of a rectangle wherein a threaded portion of the container extends upwardly from the top panel of the container where the top panel of the container has a generally rectangular perimeter where the top panel extends from the circular threaded portion of the container to the generally rectangular perimeter.
Further regarding Claim 9, Vogel et al. in view of Rainey et al. and Brozell et al. is silent regarding four opposing sides of the container being recessed.
Tilton discloses a packaging comprising a cap (base 272) having a hinged lid (cover 274) attached to the cap (‘845, FIGS. 8-12) and a container (container 10) releasably attachable to the cap (lid 270) wherein the cap (lid 270) ('845, Column 7, lines 43-49) is removable from the container (jar 300) (‘845, FIG. 12) ('845, Column 4, lines 32-41) ('845, Column 5, lines 9-16) to allow a removal of a desired amount of product in the container (jar 300).  Tilton further discloses the container (jar 300) being in the shape of a rectangular cuboid (‘845, FIGS. 1 and 12) wherein four opposing sides of the container are recessed (‘845, FIGS. 2-3), i.e. mid section 24 is recessed on all sides ('845, Column 8, lines 43-47).  It would have been obvious to an ordinary skilled artisan at the time of the invention to modify Vogel et al. and create the container in the shape of a rectangular cuboid wherein four opposing sides of the container are 

    PNG
    media_image6.png
    302
    756
    media_image6.png
    Greyscale

Further regarding the limitation “the base panel having a substantially rectangular cross section,” the configuration of the claimed base panel is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed base panel was significant (MPEP § 2144.04.IV.B.).
Further regarding Claim 9, Vogel et al. in view of Rainey et al., Brozell et al., and Tilton is silent regarding the container of the method containing an infant cereal product as the nutritional product.
Cochran et al. discloses storing particulate infant cereal product (infant milk powder) in a package (‘655, Paragraphs [0011] and [0025]-[0026]).  Gersovitz also discloses storing particulate infant cereal product (dry baby formula) (‘550, Paragraph [0036]) in a package.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of using the container of Vogel et al. to use 
Further regarding Claim 9, it is noted that the limitations “the cap being removable from the container to allow a removal of a desired amount of the nutritional product in the container, and the hinged lid being openable so that a desired amount of the nutritional product can be poured therethrough” does not positively recite active steps of the claimed method.  However, Vogel et al. modified with Rainey et al., Brozell et al., Tilton, Cochran et al., and Gersovitz teach these limitations as discussed above.
Further regarding Claim 9, Vogel et al. discloses the method comprising the step of removing a portion of the nutritional product from the container through the hole in the top panel of the container while the cap is attached to the container (‘304, Paragraphs [0066] and [0088]).
Vogel et al. is silent regarding the method also including the step of removing a portion of the nutritional product from the container with the cap detached from the container.
Schmit et al. discloses a cap (dispensing top 10) for a container (container C) holding a nutritional product (foodstuffs) (‘720, Column 1, lines 3-7).  The cap (dispensing top 10) comprises three distinct dispensing ports (spoon port, pour port, sift port) that has openings of different sizes, i.e. a large single opening 24 for dispensing products from the container with a spoon, a pouring port having a smaller opening 26 for pouring product from the container, and a sift port having sift holes 28 for sifting 
Schmit et al. teaches incorporating a large single opening for dispensing products from the container using a spoon and that openings of various sizes can be used based upon the particular amount of material desired to be dispensed from the container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of using the container and cap of Vogel et al. and remove a portion of the nutritional product from a container with the cap detached from the container, i.e. providing a larger opening that allows the user to fit a measuring cup into the container opening wherein the measuring cup is larger in size than the spoon opening since Schmit et al. teaches that one of ordinary skill in the art can adjust the size of the dispensing opening based upon the amount of food to be dispensed from the container.  Schmit et al. teaches that larger openings allows the user to dispense more amounts of food compared to smaller openings.  Blomdahl et al. teaches completely removing the lid from the container.  It would have been obvious to one of ordinary skill in the art to remove a portion of the nutritional product of Vogel et al. initially with the cap detached from the container as taught by Blomdahl et al. in order to dispense a large amount of nutritional product to the infant and then gradually remove additional 
It is noted that Claim 9 does not recite the order in which steps (i) and (ii) occur.
Regarding Claim 10, Vogel et al. discloses the hinged lid (shaker flap 50) (hinge 56) (‘304, FIG. 2A) (‘304, Paragraphs [0054] and [0076]) comprising an extended sealing wall (ring 58) that conforms to a border of the hole (opening 38) of the cap (closure 10) (‘304, FIGS. 2E and 3E) (‘304, Paragraphs [0075]-[0076]).

    PNG
    media_image7.png
    770
    538
    media_image7.png
    Greyscale

Regarding Claim 11, Vogel et al. discloses the cap (top portion 30 of closure 10) having rounded corners (‘304, FIGS. 3A-3E and 5A-5D) (‘304, Paragraph [0063]).  
Regarding Claim 12, Vogel et al. discloses the cap (top portion 30 of closure 10) having rounded corners (‘304, FIGS. 3E, 4D, and 5D).  Since the cap (top portion 30 of closure 10) has rounded corners and the cap has substantially the same shape as the 
Regarding Claim 13, Tilton discloses the container (container 10) being made of polyethylene terephthalate ('845, Column 10, lines 10-15).  It would have been obvious to an ordinary skilled artisan to construct the container of Vogel et al. out of polyethylene terephalate as taught by Tilton because it has been held that the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice (MPEP § 2144.07.).
Regarding Claim 15, Vogel et al. discloses the cap (closure) being made of a transparent material (‘304, Paragraph [0083]) but does not explicitly state that the container is transparent.
Gersovitz discloses a container having transparent sidewalls (‘550, Paragraph [0025]) wherein particulate infant cereal product (dry baby formula) is stored within the container (‘550, Paragraph [0036]) in a package
Both Vogel et al. and Gersovitz are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Vogel et al. and construct the food container out of a transparent material as taught by Gersovitz in order to allow the consumer to view the contents of the food container.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel et al. US 2005/0023304 in view of Rainey et al. US 2006/0186075, Brozell et al. US 2010/0059519, Tilton US 7,694,845, Cochran et al. US 2011/0139655, Gersovitz US 2011/0284550, Schmit et al. US 6,341,720, and Blomdahl et al. US 2008/0110942 as applied to claim 9 above in further view of Rathbone et al. US 2007/0196542.
Regarding Claim 16, Vogel et al. modified with Rainey et al., Brozell et al., Tilton, Cochran et al., Gersovitz, Schmit et al., and Blomdahl et al. is silent regarding the hinged lid comprising one or more pegs and the base panel comprising one or more slots.
Rathbone discloses a food container (‘542, Paragraph [0101]) comprising a hinged lid (lid 20) connected to a base panel (base 22) via snap fit (‘542, Paragraphs [0053] and [0080]).  Rathbone further discloses the hinged lid (lid 20) comprising one or more pegs (pegs 80) and the base panel (base 22) comprising one or more slots (holes 82) (‘542, FIGS. 3-4) (‘542, Paragraph [0090]).

    PNG
    media_image8.png
    827
    807
    media_image8.png
    Greyscale

Both Vogel et al. and Rathbone are directed towards the same field of endeavor of food container comprising hinged lids attached thereon.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hinged lid and base panel of Vogel et al. and incorporate one or more pegs onto the hinged lid that engages with one or more slots onto the base panel since Rathbone teaches that this was a known way to connected a hinged lid to a base panel of a food container.
Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks that the top panel shown in FIG. 4 of Rainey does not have a generally rectangular perimeter where the top panel of the container meets the four side panels of the base panel of the cap as required by the claims.  Applicant further argues that FIG. 2 of Brozell shows that the top panel of the container does not contact the four cap side panels of the cap.  Applicant further asserts on Page 11 of the Remarks that the cases on In re Keller and In re Merck regarding attacking the references individually are not applicable in the present situation.
Examiner first notes that the limitations “where the top panel of the container contacts the four cap side panels extending from the base panel of the cap” in Claim 9, lines 29-30 are rejected under 35 USC 112(b).  It is unclear if the method requires the container to contact the cap in a closed position as shown in FIG. 1 of applicant’s drawings or if the method requires the container to contact the cap even when the cap is removed from the container as shown in FIG. 4 of applicant’s drawings.  It is also unclear if the cap is ever attached to the container in step (i) in Claim 9.  The limitations of Claim 9 of “wherein dimensions of the cap and the container are such that the cap and the container have identical peripheral shapes so as to appear as a cohesive unit In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792